Citation Nr: 1212386	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  05-36 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The appellant served in the Michigan National Guard from October 1986 to October 1988, to include a period of active duty for training (ACDUTRA) from December 1986 to March 1987.  The appellant did not serve on active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a letter denial rendered in June 2005 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant participated in a videoconference hearing with the undersigned Veterans' Law Judge in March 2009.  A transcript of that proceeding has been associated with the claims file.

In July 2007, January 2009, and June 2009 the Board remanded the appellant's claim for additional development.  As will explained in detail below, further development of the case is required and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further remand is required in this case.  While substantial evidentiary development to include obtaining a relevant medical opinion from the Veterans Health Administration (VHA) has been completed since the most recent remand, the Veteran has recently suggested that there are additional outstanding VA treatment records.  On a January 2012 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he continued to receive mental health treatment at the James A. Haley Veterans' Hospital in Tampa, Florida, VA.  It appears that the most recent treatment records from this facility currently associated with the claims folder are dated in November 2007.  The Board notes in this regard that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the RO should ensure that all pertinent VA treatment records are obtained and associated with the claims folder.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA mental health records from the James Haley VA Hospital in Tampa, Florida, for the period from November 2007 to the present.  Any negative response should be noted. 

2.  Thereafter, the RO should re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC. An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


